Case 1:19-cv-00601-CMA-KLM Document 1 Filed 03/01/19 USDC Colorado Page 1 of 12




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   MICHAEL G. MURPHY, individually and on
   behalf of all others similarly situated,                    Case No. 1:19-cv-601

                           Plaintiff,

            v.


   AARON’S, INC., a Georgia corporation,

                           Defendant.


                          NATIONWIDE CLASS ACTION COMPLAINT

          COMES NOW, Plaintiff Michael Murphy, on behalf of himself and all others similarly

  situated, and asserts as follows:

                                           INTRODUCTION

          1.      Plaintiff brings this action individually and on behalf of all others similarly

  situated against Aaron’s, Inc., (“Defendant”), asserting violations of Title III of the Americans

  with Disabilities Act, 42 U.S.C. § 12101 et seq. (the “ADA”), and its implementing regulations,

  in connection with accessibility barriers in the parking lots and paths of travel at various public

  accommodations owned, operated, controlled, and/or leased by Defendant (“Defendant’s

  facilities”).

          2.      Plaintiff has a mobility disability and is limited in the major life activity of

  walking, which has caused him to use a wheelchair for mobility.

          3.      Plaintiff has visited Defendant’s facilities and was denied full and equal access as

  a result of Defendant’s inaccessible parking lots and paths of travel.
Case 1:19-cv-00601-CMA-KLM Document 1 Filed 03/01/19 USDC Colorado Page 2 of 12




         4.         Plaintiff’s experiences are not isolated—Defendant has systematically

  discriminated against individuals with mobility disabilities by implementing policies and

  practices that consistently violate the ADA’s accessibility guidelines and routinely result in

  access barriers at Defendant’s facilities.

         5.         In fact, numerous facilities owned, controlled, and/or operated by Defendant have

  parking lots and paths of travel that are inaccessible to individuals who rely on wheelchairs for

  mobility, demonstrating that the centralized decision-making Defendant employs with regard to

  the design, construction, alteration, maintenance, and operation of its facilities causes access

  barriers and/or allows them to develop and persist at Defendant’s facilities.

         6.         Unless Defendant is required to remove the access barriers described below and

  required to change their policies and practices so that access barriers do not reoccur at

  Defendant’s facilities, Plaintiff and the proposed Class will continue to be denied full and equal

  access to those facilities as described and will be deterred from fully using Defendant’s facilities.

         7.         The ADA expressly contemplates injunctive relief aimed at modification of a

  policy or practice that Plaintiff seeks in this action. In relevant part, the ADA states:

         [i]n the case of violations of . . . this title, injunctive relief shall include an order
         to alter facilities to make such facilities readily accessible to and usable by
         individuals with disabilities . . .. Where appropriate, injunctive relief shall also
         include requiring the . . . modification of a policy . . ..

  42 U.S.C. § 12188(a)(2).

         8.         Consistent with 42 U.S.C. § 12188(a)(2), Plaintiff seeks a permanent injunction

  requiring that:

         a. Defendant remediate all parking and path of travel access barriers at
            Defendant’s facilities, consistent with the ADA;

         b. Defendant change its policies and practices so that the parking and path of
            travel access barriers at Defendant’s facilities do not reoccur; and

                                                      2
Case 1:19-cv-00601-CMA-KLM Document 1 Filed 03/01/19 USDC Colorado Page 3 of 12




         c. Plaintiff’s representatives shall monitor Defendant’s facilities to ensure that the
            injunctive relief ordered pursuant to Paragraph 8.a. and 8.b. has been
            implemented and will remain in place.

         9.      Plaintiff’s claims for permanent injunctive relief are asserted as class claims

  pursuant to Fed. R. Civ. P. 23(b)(2). Rule 23(b)(2) was specifically intended to be utilized in

  civil rights cases where the Plaintiff seeks injunctive relief for his or her own benefit and the

  benefit of a class of similarly situated individuals. To that end, the note to the 1996 amendment

  to Rule 23 states:

         Subdivision(b)(2). This subdivision is intended to reach situations where a party
         has taken action or refused to take action with respect to a class, and final relief of
         an injunctive nature or a corresponding declaratory nature, settling the legality of
         the behavior with respect to the class as a whole, is appropriate . . .. Illustrative
         are various actions in the civil rights field where a party is charged with
         discriminating unlawfully against a class, usually one whose members are
         incapable of specific enumeration.

                       THE ADA AND ITS IMPLEMENTING REGULATIONS

         10.     The ADA was enacted nearly 30 years ago and is intended to “provide a clear and

  comprehensive national mandate for the elimination of discrimination against individuals with

  disabilities.” 42 U.S.C. § 12101(b)(1).

         11.     The ADA broadly protects the rights of individuals with disabilities in

  employment, access to State and local government services, places of public accommodation,

  transportation, and other important areas of American life.

         12.     Title III of the ADA generally prohibits discrimination against individuals with

  disabilities in the full and equal enjoyment of public accommodations, 42 U.S.C. § 12182(a),

  and prohibits places of public accommodation, either directly or through contractual, licensing,

  or other arrangements, from outright denying individuals with disabilities the opportunity to

  participate in a place of public accommodation, 42 U.S.C. § 12182(b)(1)(A)(i), or denying

                                                    3
Case 1:19-cv-00601-CMA-KLM Document 1 Filed 03/01/19 USDC Colorado Page 4 of 12




  individuals with disabilities the opportunity to fully and equally participate in a place of public

  accommodation, 42 U.S.C. § 12182(b)(1)(A)(ii).

         13.     Title III further prohibits places of public accommodation from utilizing methods

  of administration that have the effect of discriminating on the basis of a disability. 42 U.S.C. §

  12182(b)(1)(D).

         14.     Title III and its implementing regulations define discrimination to include the

  following:

         a) Failure to remove architectural barriers when such removal is readily
            achievable for places of public accommodation that existed prior to January 26,
            1992, 28 C.F.R. § 36.304(a) and 42 U.S.C. § 12182(b)(2)(A)(iv);

         b) Failure to design and construct places of public accommodation for first
            occupancy after January 26, 1993, that are readily accessible to and usable by
            individuals with disabilities, 28 C.F.R. § 36.401 and 42 U.S.C. § 12183(a)(1);

         c) For alterations to public accommodations made after January 26, 1992, failure
            to make alterations so that the altered portions of the public accommodation
            are readily accessible to and usable by individuals with disabilities, 28 C.F.R. §
            36.402 and 42 U.S.C. § 12183(a)(2); and

         d) Failure to maintain those features of public accommodations that are required
            to be readily accessible to and usable by persons with disabilities, 28 C.F.R. §
            36.211.

         15.     The remedies and procedures set forth at 42 U.S.C. § 2000a-3(a) are provided to

  any person who is being subjected to discrimination on the basis of disability or who has

  reasonable grounds for believing that such person is about to be subjected to discrimination in

  violation of 42 U.S.C. § 12183. 42 U.S.C. 12188(a)(1).

         16.     The ADA also provides for specific injunctive relief, which includes the

  following:

         In the case of violations of sections 12182(b)(2)(A)(iv) and section 12183(a) of
         this title, injunctive relief shall include an order to alter facilities to make such
         facilities readily accessible to and usable by individuals with disabilities to the

                                                    4
Case 1:19-cv-00601-CMA-KLM Document 1 Filed 03/01/19 USDC Colorado Page 5 of 12




          extent required by this subchapter. Where appropriate, injunctive relief shall also
          include . . . modification of a policy . . . to the extent required by this subchapter.

  42 U.S.C. § 12188(a)(2); 28 C.F.R. § 36.501(b).

                                  JURISDICTION AND VENUE

          17.     This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

  42 U.S.C. § 12188.

          18.     Plaintiff’s claims asserted herein arose in this judicial district, and Defendant does

  substantial business in this judicial district.

          19.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that this is

  the judicial district in which a substantial part of the events and/or omissions at issue occurred.

                                                    PARTIES

          20.     Plaintiff Michael G. Murphy is, and at all times relevant hereto was, a resident of

  Colorado. As described above, as a result of his disability, Plaintiff uses a wheelchair for

  mobility. Plaintiff was a competitive athlete. He suffered an injury in 2007 and is now paralyzed

  and relies on a wheelchair. Plaintiff continues his athletic endeavors and is currently competitive

  in adaptive sports. He is therefore a member of a protected class under the ADA, 42 U.S.C. §

  12102(2), and the regulations implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq.

          21.     Defendant Aaron’s, Inc. is a Georgia corporation. Defendant’s principal place of

  business is located at 400 Galleria Parkway SE, Suite 300, Atlanta, Georgia 30339. Defendant

  operates a lease to own business which offers furniture, electronics, and appliances to consumers

  pursuant to lease to own agreements. Aaron’s operates these lease-to-own stores throughout the

  United States, including the locations referenced in paragraph 31 below.

          22.     Defendant is a public accommodation pursuant to 42 U.S.C. §12181(7).

                                       FACTUAL ASSERTIONS

                                                       5
Case 1:19-cv-00601-CMA-KLM Document 1 Filed 03/01/19 USDC Colorado Page 6 of 12




          I.      Plaintiff Has Been Denied Full and Equal Access to Defendants’ Facilities

          23.     Plaintiff has visited Defendant’s facilities located at 8455 North Pecos Street,

  Federal Heights, Colorado, including within the last year, where he experienced unnecessary

  difficulty and risk due to a protruding curb ramp in excess of applicable ADA regulations.

          24.     Despite this difficulty and risk, Plaintiff plans to return to Defendant’s facilities.

  The store is close to Plaintiff’s residence. Plaintiff is often in the area where the above Aaron’s

  location sits, and intends to return to this facility, both to visit the store and to ascertain whether

  those facilities remain in violation of the ADA.

          25.     As a result of Defendant’s non-compliance with the ADA, Plaintiff’s ability to

  access and safely use Defendant’s facilities has been significantly impeded.

          26.     Plaintiff will be deterred from returning to and fully and safely accessing

  Defendant’s facilities, however, so long as Defendant’s facilities remain non-compliant, and so

  long as Defendant continues to employ the same policies and practices that have led, and in the

  future will lead, to inaccessibility at Defendant’s facilities.

          27.     Without injunctive relief, Plaintiff will continue to be unable to fully and safely

  access Defendant’s facilities in violation of his rights under the ADA.

          28.     As an individual with a mobility disability who uses a wheelchair, Plaintiff is

  directly interested in whether public accommodations, like Defendant’s facilities, have

  architectural barriers that impede full accessibility to those accommodations by individuals with

  mobility-related disabilities.

          II.     Defendant Repeatedly Denies Individuals With Disabilities Full and Equal
                  Access to Defendant’s Facilities




                                                     6
Case 1:19-cv-00601-CMA-KLM Document 1 Filed 03/01/19 USDC Colorado Page 7 of 12




         29.      As the owner and manager of its properties, Defendant employs centralized

  policies, practices, and procedures with regard to the design, construction, alteration,

  maintenance, and operation of their facilities.

         30.      To date, Defendant’s centralized design, construction, alteration, maintenance,

  and operational policies and practices have systematically and routinely violated the ADA by

  designing, constructing, and altering facilities so that they are not readily accessible and are

  usable, by failing to remove architectural barriers, and by failing to maintain and operate

  facilities so that the accessible features of Defendant’s facilities are maintained.

         31.      Plaintiff’s counsel conducted an investigation of multiple locations owned,

  controlled, and/or operated by Defendant and found the following violations, which are

  illustrative of the fact that Defendant implements policies and practices that routinely result in

  accessibility violations:

               a. 4778 McKnight Road, Pittsburgh, Pennsylvania

                    i.   Excessive slope in purportedly accessible parking space

               b. 6750 Camden Boulevard, Fountain, Colorado

                    i.   Projecting curb ramp in purportedly accessible parking area

               c. 25001 West 8 Mile Road Redford, Michigan

                    i.   Excessive slope in purportedly accessible parking space

               d. 2647 West 12th Street, Erie, Pennsylvania

                    i.   Excessive slope in purportedly accessible access aisle

               e. 4387 South Ferdon Boulevard, Crestview, Florida

                    i.   Projecting curb ramp in purportedly accessible parking area

               f. 61 Brent Lane Pensacola, Florida

                    i.   Excessive slope at building entrance.


                                                    7
Case 1:19-cv-00601-CMA-KLM Document 1 Filed 03/01/19 USDC Colorado Page 8 of 12




                g. 3219 Leechburg Road, Lower Burrel, Pennsylvania

                     i.   Projecting curb ramp in purportedly accessible parking area

                h. 106 15th Street SE Puyallup, Washington

                     i.   Excessive slope in purportedly accessible parking space

          32.      The fact that individuals with mobility-related disabilities are denied full and

  equal access to numerous of Defendant’s facilities, and the fact that each of these facilities deny

  access by way of inaccessible parking facilities, is evidence that the inaccessibility Plaintiff

  experienced is not isolated, but rather, is caused by Defendant’s systemic disregard for the rights

  of individuals with disabilities.

          33.      Defendant’s systemic access violations demonstrate that Defendant either

  employs policies and practices that fail to design, construct, and alter its facilities so that they are

  readily accessible and usable and/or that Defendant employs maintenance and operational

  policies and practices that are unable to maintain accessibility.

          34.      As evidenced by the widespread inaccessibility of Defendant’s parking facilities,

  absent a change in Defendant’s corporate policies and practices, access barriers are likely to

  reoccur in Defendant’s facilities even after they have been remediated.

          35.      Accordingly, Plaintiff seeks an injunction to remove the barriers currently present

  at Defendant’s facilities and an injunction to modify the policies and practices that have created

  or allowed, and will create or allow, inaccessibility to affect Defendant’s network of facilities.

                                         CLASS ASSERTIONS

          36.      Plaintiff brings this class action pursuant to Fed. R. Civ. P. 23(a) and 23(b)(2) on

  behalf of himself and the following nationwide class:

          All persons with qualified mobility disabilities who were denied the full and equal
          enjoyment of the goods, services, facilities, privileges, advantages or accommodations of

                                                     8
Case 1:19-cv-00601-CMA-KLM Document 1 Filed 03/01/19 USDC Colorado Page 9 of 12




         any Aaron’s, Inc. location in the United States on the basis of disability because such
         persons encountered accessibility barriers due to Defendant’s failure to comply with the
         ADA’s accessible parking and path of travel requirements.

         37.     Numerosity: The class described above is so numerous that joinder of all

  individual members in one action would be impracticable. The disposition of the individual

  claims of the respective class members through this class action will benefit both the parties and

  this Court and will facilitate judicial economy.

         38.     Typicality: Plaintiff’s claims are typical of the claims of the members of the

  class. The claims of Plaintiff and members of the class are based on the same legal theories and

  arise from the same unlawful conduct.

         39.     Common Questions of Fact and Law: There is a well-defined community of

  interest and common questions of fact and law affecting members of the class in that they all

  have been and/or are being denied their civil rights to full and equal access to, and use and

  enjoyment of, Defendant’s facilities and/or services due to Defendant’s failure to make their

  facilities fully accessible and independently usable as above described.

         40.     Adequacy of Representation: Plaintiff is an adequate representative of the class

  because his interests do not conflict with the interests of the members of the class. Plaintiff will

  fairly, adequately, and vigorously represent and protect the interests of the members of the class,

  and he has no interests antagonistic to the members of the class. Plaintiff has retained counsel

  who are competent and experienced in the prosecution of class action litigation, generally, and

  who possess specific expertise in the context of class litigation under the ADA.

         41.     Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

  Defendant has acted or refused to act on grounds generally applicable to the class, making




                                                     9
Case 1:19-cv-00601-CMA-KLM Document 1 Filed 03/01/19 USDC Colorado Page 10 of 12




   appropriate both declaratory and injunctive relief with respect to Plaintiff and the class as a

   whole.

                                     SUBSTANTIVE VIOLATION

            42.   The assertions contained in the previous paragraphs are incorporated by reference.

            43.   Defendant’s facilities were altered, designed, or constructed after the effective

   date of the ADA.

            44.   Defendant’s facilities are required to be altered, designed, and constructed so that

   they are readily accessible to and usable by individuals who use wheelchairs. 42 U.S.C. §

   12183(a).

            45.   Further, the accessible features of Defendant’s facilities, which include the

   parking lots and paths of travel, are required to be maintained so that they are readily accessible

   to and usable by individuals with mobility disabilities. 28 C.F.R. § 36.211.

            46.   The architectural barriers described above demonstrate that Defendant’s facilities

   were not altered, designed, or constructed in a manner that causes them to be readily accessible

   to and usable by individuals who use wheelchairs and/or that Defendant’s facilities were not

   maintained so as to ensure that they remained accessible to and usable by individuals who use

   wheelchairs.

            47.   Furthermore, the architectural barriers described above demonstrate that

   Defendant has failed to remove barriers as required by 42 U.S.C. § 12182(b)(2)(A)(iv).

            48.   Defendant’s repeated and systemic failures to design, construct, and alter its

   facilities so that they are readily accessible and usable, to remove architectural barriers, and to

   maintain the accessible features of their facilities constitute unlawful discrimination on the basis

   of a disability in violation of Title III of the ADA.



                                                     10
Case 1:19-cv-00601-CMA-KLM Document 1 Filed 03/01/19 USDC Colorado Page 11 of 12




          49.     Defendant’s facilities are required to comply with the Department of Justice’s

   2010 Standards for Accessible Design, or in some cases the 1991 Standards. 42 U.S.C. §

   12183(a)(1); 28 C.F.R. § 36.406; 28 C.F.R., pt. 36, app. A.

          50.     Defendant is required to provide individuals who use wheelchairs full and equal

   enjoyment of their facilities. 42 U.S.C. § 12182(a).

          51.     Defendant has failed, and continues to fail, to provide individuals who use

   wheelchairs with full and equal enjoyment of their facilities.

          52.     Defendant has discriminated against Plaintiff and the class in that it has failed to

   make Defendant’s facilities fully accessible to, and independently usable by, individuals who use

   wheelchairs in violation of 42 U.S.C. § 12182(a) as described above.

          53.     Defendant’s conduct is ongoing and continuous, and Plaintiff has been harmed by

   Defendant’s conduct.

          54.     Unless Defendant is restrained from continuing their ongoing and continuous

   course of conduct, Defendant will continue to violate the ADA and will continue to inflict injury

   upon Plaintiff and the class.

          55.     Given that Defendant has not complied with the ADA’s requirements to make

   Defendant’s facilities fully accessible to, and independently usable by, individuals who use

   wheelchairs, Plaintiff invokes his statutory rights to declaratory and injunctive relief, as well as

   costs and attorneys’ fees.

                                          PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, on behalf of himself and the members of the Class, prays for:

          a.      A declaratory judgment that Defendant is in violation of the specific requirements
                  of Title III of the ADA described above, and the relevant implementing
                  regulations of the ADA, in that Defendant’s facilities, as described above, are not
                  fully accessible to, and independently usable by, individuals who use wheelchairs;

                                                    11
Case 1:19-cv-00601-CMA-KLM Document 1 Filed 03/01/19 USDC Colorado Page 12 of 12




         b.     A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 C.F.R. §
                36.501(b) that: (i) directs Defendant to take all steps necessary to remove the
                architectural barriers described above and to bring their facilities into full
                compliance with the requirements set forth in the ADA, and its implementing
                regulations, so that the facilities are fully accessible to, and independently usable
                by, individuals who use wheelchairs; (ii) directs Defendant to change its policies
                and practices to prevent the reoccurrence of access barriers post-remediation; and
                (iii) directs that Plaintiff shall monitor Defendant’s facilities to ensure that the
                injunctive relief ordered above remains in place.

         c.     An Order certifying the class proposed by Plaintiff, naming Plaintiff as class
                representative, and appointing his counsel as class counsel;

         d.     Payment of costs of suit;

         e.     Payment of reasonable attorneys’ fees pursuant to 42 U.S.C. § 12205 and 28
                C.F.R. § 36.505; and

         f.     The provision of whatever other relief the Court deems just, equitable, and
                appropriate.


   Dated: March 1, 2019                                Respectfully Submitted,


                                                       s/ Benjamin J. Sweet
                                                       Benjamin J. Sweet
                                                       THE SWEET LAW FIRM, PC
                                                       186 Mohawk Drive
                                                       Pittsburgh, Pennsylvania 15228
                                                       Phone: 412-742-0631
                                                       ben@sweetlawpc.com


                                                       Counsel for Plaintiff and the Class

                                                       Plaintiff’s Address
                                                       Michael Murphy
                                                       4335 Quivas Street
                                                       Denver, CO 80211




                                                 12
